Crapser, J.
(dissenting). This is an appeal by the claimant in a compensation case from the decision of the State Industrial Board affirming the referee’s decision disallowing the claim for compensation on the ground that the death was due to natural causes and was not the result of accidental injuries arising out of and in the course of employment.
On September 7, 1940, the deceased, a man aged seventy-five years, was employed as superintendent by the Y. M. & W. H. A. of The Bronx, conducting a community center and synagogue. On that day between seven and eight in the evening deceased collapsed in front of the premises and died within five hours thereafter as a result of- a spontaneous cerebral hemorrhage associated with hypertensive heart disease.
The deceased was standing there opening the door for the purpose of letting the people out. He was observed standing there by a woman who came to meet her husband; she did not see him fall, but she saw him lying on the sidewalk, she saw him open the door, but nothing further. A fellow employee, who was inside, saw the decedent lying on the sidewalk and went out and brought him in.
There were three steps leading from the sidewalk up to the entrance of the building. The ambulance surgeon who took the deceased to the hospital found him lying unconscious with no evidence of any cerebral hemorrhage externally. He received no history, except that the bystanders had seen the man fall without any apparent cause.
Dr. Lefkowitz, assistant medical examiner, testified that death was not due to any trauma and that death was due to hypertensive heart disease which caused the spontaneous hemorrhage. He did not observe anything unusual about the eyes and he saw no bump on the head.
*45Dr. Keschner testified that the man died as the result of cerebral hemorrhage and hypertensive heart disease and he further testified that there was no connection between his fall and his death.
The report of the medical examiner stated the cause of death to be cerebral hemorrhage (spontaneous); hypertensive heart disease. There was no evidence that the fall of the deceased was due to any defective condition of the sidewalk or the premises.
The Board has found that the deceased did not sustain an accident or accidental injury nor did he suffer from an occupational disease and that his death was due to natural causes and was in no way related to nor due to nor the result of an accidental injury or an occupational disease, but due solely to cerebral hemorrhage caused by hypertensive heart disease not related to nor due to nor the result of an accidental injury.
The evidence supports the decision and findings of the Board. The decision of the State Industrial Board disallowing the claim should be affirmed, with costs.
Hill, P. J., and Heffernan, J., concur with Bliss, J.; Crapser, J., dissents in an opinion in which Schenck, J., concurs.
Decision reversed and matter remitted to the State Industrial Board, with costs to the appellant against the State Industrial Board.